DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 01 August 2022 in response to the Office Action of 01 February 2022 are acknowledged and have been entered. Claims 3-4 are cancelled.  Claim 1 is amended. Claims 1, 2 and 5-16 are pending.  Claims 12-16 remain withdrawn for being drawn to a non-elected invention.  Claims 1, 2, and 5-11 are under examination on the merits. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Great Britain on 05/06/2015, 5/17/2015, 5/31/2015, 6/20/2015, 10/17/2015, and 01/10/2016. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) filed 01 August 2022 has been considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (WO 2015/148680 A1, filed 3/25/2015)in view of, Lu (US 2015/0064138 A1, published 03/05/2015) and Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015).
Regarding claim 1, Boyle teaches engineered genetic systems and methods to confer the ability to target and degrade undesirable nucleic acids in an organism so as to combat gastrointestinal disease and infection, and prevent the spread of antibiotic resistance pathogens using engineered probiotics [abstract; 0014]. Boyle teaches that the engineered genetic system (i.e. vector) comprises a MGE, a module capable of dispersing the system from one host cell to another (i.e. horizontal gene transfer), that comprises a CRISPR array [0016-0017; 0062, Fig. 13].  Boyle teaches the CRISPR array comprises a crRNA and a promoter [0017; Fig. 13]. Boyle teaches where the crRNA is capable of hybridizing to the target sequence to guide a Cas in the host bacterial cell to modify the target sequence [0076, 0078].  Boyle teaches that the engineered probiotic for use in the gastrointestinal tract can be based on a host selected from Bacteroidetes and Firmicutes [0027]. Boyle teaches that one or more CRISPR elements may be combined with an MGE, derived from Tn461 transposon, in one plasmid to facilitate transfer between bacterial cells [0021-0022]. Boyle teaches that Tn4651 is a Class II transposon [0085; Table 3].
Regarding claim 7, Boyle also teaches that host cells may be species of the genus Escherichia, Lactobacillus Bifidobacterium, and/or Streptococcus and that the MGE can be passed from one host cell to another [0063; claim 1; claim 27]; therefore teaching where these species can be donor cells or recipient cells that comprise the target sequence.
Regarding claim 9, Boyle teaches a population of cells, comprising at least one engineered organism or engineered probiotic disclosed herein, wherein the MGE module in the at least one engineered organism or probiotic is capable of spreading the engineered genetic system into other cells in the population [0032].  Boyle teaches horizontal gene transfer is a mechanism of transfer of MGEs which contain virulence attributes and antibiotic resistance phenotypes within microbial populations [0084].
Regarding claim 10, Boyle teaches the host cell or organism, may be chosen from prokaryotic systems capable of surviving, persisting and/or colonizing in the mammalian gastrointestinal system [0090].
Regarding claim 11, Boyle teaches a method for prevention and/or treatment of a disease or infection, for prevention and/or treatment of antibiotic resistance, and/or for limiting the spread of antibiotic resistance by administering an effective amount of the engineered pro biotic to a hums or animal [0029].  Boyle teaches that the probiotics, or beneficial microbes, are used to improve symbiosis between enteric microbiota and the host or to restore states of dysbiosis [0007].  Boyle teaches that the CRISPR/Cas system behaves similarly in both laboratory and commensal bacterial E.coli strains [0041] where as E.coli exist in the human gut as a commensal organism but pathogenic strains are also known [0072]. Therefore Boyle teaches where either population can be commensal with humans.
Boyle does not teach where the MGE comprises an origin of transfer (oriT).
Regarding claims 1, 2, 7, and 10, Lu teaches that engineered autonomously distributed circuits containing programmable nucleases (i.e., "programmable nuclease circuits") can be delivered to microbial organisms (cells) in vivo to, for example, mediate sequence-specific elimination of microbial organisms that contain a target gene of interest [0005].  Lu teaches that the circuits can be engineered to specifically attenuate undesirable genes and/or to kill the target host pathogen [0007].  Lu teaches that programmable nuclease circuits may be delivered to microbial organisms via conjugation using probiotic bacteria (between a first and second host bacterial cell), where the vectors may be mobilizable such that they can be delivered from a donor to a recipient cell or self-transmissible such that they broadly propagate through a population [0006, 0086]. Lu teaches that mobile genetic elements other than conjugative vectors can be used to facilitate transfer into target strains, such as the transposons [0099].  Lu teaches that the mobilizable programmable RNA-guided nucleases contained an origin of transfer (oriT) [220].  Lu teaches that conjugative transfer of bacterial plasmids is the primary route of broad host range DNA transfer between different genera of bacteria (between a first and second host cells); thereby teaching where the target sequence is comprised by the first and/or second host bacteria cell [0096].  Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread [0096]. Lu teaches that the microbial cells are non-pathogenic bacterial cells (e.g., probiotic and/or commensal bacterial cells), and contemplates microbial cells that are members of the phyla Actinobacteria, Bacteroidetes, Proteobacteria, Firmicutes, or others, or a combination thereof; therefore the Bacteroidetes can be either donor cell that contains the target sequence or the recipient cell that doesn’t contain the target sequence [0020].  Lu teaches that administration of probiotic L. rhamnosus GG (gut probiotic species) can reduce vancomycin-resistant Enterococci VRE colonization in human patients, potentiated through the use of programmable nuclease circuits [208].
Regarding claims 1 and 2, Jacobson teaches that, in conjugative assembly genome engineering between bacteria cells, the mechanism of incorporation occurs which a donor bacteria cell mates with a recipient cell via an F pilus and delivers a copy of part of its genome, beginning from an origin of Transfer (oriT) sequence on the genome [0005].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the vector of Boyle to contain a MGE that comprises a oriT as taught by Lu and Jacobson. One of ordinary skill would have been motivated to make the modification to contain a functional oriT before the CRISPR array for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  A skilled artisan would recognize that this oriT would be functional in the first and second bacteria cell and provides for the transfer to occur. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the mixed population as taught and suggested by Boyle, Lu and Jacobson to contain a human gut probiotic L. rhamnosus GG species for the advantage of reducing vancomycin-resistant Enterococci  VRE colonization in human patients as taught by Lu.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (WO 2015/148680 A1, filed 3/25/2015)Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021) in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015) and Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015),  as discussed above applied to claims 1-2, 7, 9-11 and further in view of Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031).
The teachings of Boyle, Lu, and Jacobson are discussed above as applied to claims 1-2, 7, 9-11, and similarly apply to claims 5-6.  
Boyle, Lu and Jacobson do not teach or suggest that the second host bacterial cell is a Firmicutes cell, and where the target sequence is comprised by the second host bacterial cell but not the first host bacterial cell.
Turnbaugh teaches comparisons of the distal gut microbiota of genetically obese mice and their lean littermates and reveals that obesity is associated with changes in the relative abundance of the two dominant bacterial divisions, the Bacteroidetes and the Firmicutes [abstract]. Turnbaugh teaches that Bacteroidetes, in obese mice (ob/ob mice), was lower by 50%, whereas the Firmicutes were higher by a corresponding degree [pg. 1027, col. 1, para 3]; and that the relative abundance of Bacteroidetes  increases as obese individuals lose weight [pg. 1027, col. 1, para 4]. Turnbaugh teaches that the obese microbiome has an increased capacity to harvest energy from the diet which provides support for the more general concept that the gut microbiome should be considered as a set of genetic factors that, together with host genotype and lifestyle (energy intake and expenditure), contribute to the pathophysiology of obesity [pg. 1030, col. 1, para 2]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the vector as taught and suggested by Boyle, Lu and Jacobson where the first bacterial species is a Bacteroidetes and the vector modifies the target sequence in Firmicutes, the second bacterial species. One of ordinary skill would have been motivated to make this modification for the advantage of reducing microbiota that has a direct correlation to obesity as Turnbaugh teaches that there is higher ratio of Firmicutes to Bacteroidetes in obese gut microbiota.  The modification would amount to a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of unwanted microbial organisms as taught by Bikard, Boyle and Lu. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Boyle(WO 2015/148680 A1, filed 3/25/2015)Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021) in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015) and Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), as discussed above applied to claims 1-2, 7, 9-11 and further in view of and further in view Dahlman (WO 2015/089419 A2).
The teachings of Boyle, Lu, and Jacobson are discussed above as applied to claims 1-2, 7, 9-11, and similarly apply to claim 8.  
Boyle, Lu, and Jacobson do not teach or suggest an ex vivo composition.  Bikard does teach a plurality of bacteria cells [0053, 0055]
Dahlman teaches a manipulation of a target sequence of in a genomic locus of interest of a population of cells that are modified ex vivo and then re-introduced in to humans [0025]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the mixed population as taught and suggested by Boyle, Lu and Jacobson where the composition of cells are ex vivo.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of being able to modify the genome and reintroduce a modified genome into an organism such as a human.  

Response to Arguments
Applicants argue that None of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman singly or in combination, teaches or suggests the engineered CRISPR nucleic acid vector of claim 1 as amended, wherein the MGE comprises a Type II transposon.  Applicant’s arguments have been considered and are moot in view of the new rejection set forth above.  Boyle teaches an engineered CRISPR nucleic acid vector which contains a MGE that comprises a Type II transposon.  It is Bikard, Boyle, Lu, and Jacobson who teach and suggest the vector of claim 1 as discussed in the rejection above.
Applicant’s argue that Bikard, Lu, Jacobson, and Turnbaugh also fail to teach or suggest an oriT that is functional in first Bacteroidetes cells and in second Firmicutes cells.  Applicant’s arguments have been considered and found unpersuasive.  Lu and Jacobson teaches the purpose of an oriT and its importance in aiding in the transfer of the gene of interest from one bacteria cell to another.  These teachings in combination with the teachings of Turnbaugh suggest that an oriT would be functional in first Bacteroidetes cells and in second Firmicutes cells if a skill artisan has a desire to target a gene in or remove the species of the second cell.


Double Patenting









































The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10,506,812 B2 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10506812B2 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon.
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10506812B2 where the vector contains a MGE that comprises an oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-2, and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,141,481 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US11141481 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US11141481 where the vector contains a MGE that comprises an oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above. 

Claims 1-2, and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,300,138 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. US10300138 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10300138 where the vector contains a MGE that comprises an oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-2, and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,255 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10596255 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10596255 where the vector contains a MGE that comprises an oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-2, and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,701,964 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US9701964 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US9701964 where the vector contains a MGE that comprises an oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-2, and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,463,049 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10463049 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10463049 where the vector contains a MGE that comprises an oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-2, and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,524,477 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10524477 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10524477 where the vector contains a MGE that comprises an oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-2, and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,561,148 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2).  Note: This patent is currently on at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 11, and 12 of U.S. Patent No. US10561148 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10561148 where the vector contains a MGE that comprises an oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-2, and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 10,582,712 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2).   Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 36 of U.S. Patent No. US10582712 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10582712 where the vector contains a MGE that comprises an oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-2, and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,624,349 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10624349 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10624349 where the vector contains a MGE that comprises an oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-37 of copending Application No. 16/637,656 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of copending Application No. 16,637,656 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/637,656 where the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 55-74 of copending Application No. 16/626,057 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 55 of copending Application No. 16/626,057 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/626,057 where the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-12, 16, and 18 of US Patent No. 11400110 B2 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Patent No. 11400110 B2 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of US Patent No. 11400110 B2 where the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-20, and 24-28 of copending Application No. 17/166,941 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/166,941 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/166,941 where the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/195,157 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 and 18 of copending Application No. 17/195,157 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/195,157 where the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1-6, 11-18, 24-30, and 32-34 of copending Application No. 16/389,358 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because allowed claim 1 of copending Application No. 16/389,358 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/389,358 where the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 11-14 of US Patent No. US11291723 B2 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Patent No. US11291723 B2 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of US Patent No. US11291723 B2 where the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-39 of copending Application No. 16/785,419 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of copending Application No. 16/785,419 teaches all limitations of the instant claim 1 except where the vector comprises a MGE that comprises an origin of transfer and wherein the vector is a phage.
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/785,419 wherein the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 63, 117-123, 127-129, 132-137, 140, 142-166, 168-171, and 174-187 of copending Application No. 15/478,912 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because allowed claim 63 of copending Application No. 15/478,912 teaches all limitations of the instant claim 1 except wherein the vector comprises a MGE that comprises an origin of transfer and wherein the vector is a phage. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/478,912 wherein the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-44, 46, and 48-65 of copending Application No. 15/817,144 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 39 of copending Application No. 15/817,144 teaches all limitations of the instant claim 1 except wherein the vector comprises a MGE that comprises an origin of transfer and wherein the vector is a phage. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/817,144 wherein the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11-12, 15-24, 28, and 31-35 of copending Application No. 15/862,527 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 15/862,527 teaches all limitations of the instant claim 1 except wherein the vector comprises a MGE that comprises an origin of transfer and wherein the vector is a phage. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/862,527 wherein the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-33 of copending Application No. 16/364,002 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 26 and 27 of copending Application No. 16/364,002 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/364,002 wherein the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-49 of copending Application No. 16/588,842 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 and 28 of copending Application No. 16/588,842 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,842 wherein the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31-32, 35-37, 39-46, and 50-53 of copending Application No. 16/588,754 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 29 of copending Application No. 16/588,754 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,754 wherein the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-22, and 30-31 of copending Application No. 16/682,889 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/682,889 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/682,889 wherein the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,-10, 12-14, 16-18, and 20-23 of copending Application No. 16/737,793 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/737,793 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/737,793 wherein the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 and 29-42 of copending Application No. 16/818,962 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of copending Application No. 16/818,962 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/818,962 wherein the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 5-6, 8, 10-11 and 22-28 of US Patent No. US11147830 B2 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent No. US11147830 B2 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of US Patent No. US11147830 B2 wherein the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 35, 47-48, and 53-75 of copending Application No. 16/813,615 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24 and 35 of copending Application No. 16/813,615 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/813,615 wherein the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/331,413 in view of Boyle (WO 2015/148680 A1, filed 3/25/2015), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,413 15 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and a class II transposon. 
The teachings of Boyle, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,413 wherein the vector contains a MGE that comprises a oriT and a class II transposon as taught by Boyle, Lu and Jacobson. The MGE containing a class II transposon allows for conjugative transfer of the engineered nucleic acid, containing the CRISPR array, from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer CRISPR array from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Boyle to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants argue that None of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman singly or in combination, teaches or suggests the engineered CRISPR nucleic acid vector of claim 1 as amended, wherein the MGE comprises a Type II transposon.  Therefore the claims are not obvious over U.S. Patent No. 10,506,812, 11,141,481, 10,300,138, 10,596,255, 9,701,964, 10,463,049, 10,524,477, 10,561,148, 10,582,712, 10,624,349, 11,291,723, and 11,147,830.  Applicant’s arguments have been considered and are moot in view of the new rejection set forth above.  Boyle teaches an engineered CRISPR nucleic acid vector which contains a MGE that comprises a Type II transposon.  It is Boyle, Lu, and Jacobson who teach and suggest the vector of claim 1 as discussed in the rejection above.
Applicants request that all of the provisional obviousness-type double patenting rejections of the office action set forth on 02/01/2022 be held in abeyance until such time as the claims are otherwise in condition for allowance.  The claims are currently rejected therefore these rejections are maintained.   


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600